% a yl eee 1:25 PM

SELLINGPRETTYFLOWERS

 

60 172 171

 

  

Sy Snel a
5th
Y alll Ugu, sor all vy] J] VW
xl all ah orapmw i ase 0] US ls
alll 25h al, we y8 jail

i i |
Bug
i i |

Der mrelan lalate

Cre ce) ee

ee Te UAE
SR ec tu a ear

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 1 of 8 PagelD #: 1555
Cre

PHOTOS OF SELLINGPRETTYFLOWERS

  

iMneveatce

    

5 ot
Precuitifin

>
ea
a

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 2 of 8 PagelD #: 1556
42% w= 1:25 PM

AVITIL PYLE SNe Rashes aa

© Allah. | ask You to gran: =
ice: Mel come elem
rele

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 3 of 8 PagelD #: 1557
42% m= 1:25 PM

NS Lh

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 4 of 8 PagelD #: 1558
Bray roy eo od

Stl sins gies, |
Willsls,

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 5 of 8 PagelD #: 1559
ea S33
HE DARKNESS OFSIVS,

es
ie ee

Bea ee

Copied to clipboard.

Eel ge FC-
e Le | IS HARAM

rh a Ma :

-_i

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 6 of 8 PagelD #: 1560
Ala «<

AC NIA S33
MIO Usha

Ce eR eel
FACE OF THE RACINAY
ae A e

BPLPULA Ly

of)

Ws

SEE

TS

et LS head

History REPEATS

Peet T SELF ENDLESSLY

“AND NEVER THINK OF THOSE
WHO HAVE BEEN KILLED IN
THE CAUSE OF ALLAH AS DEAD
RATHER, THEY ARE
ra ee oe
—AL ee
x THEIR LORD,

i LO seh aby. 0 Re
be ous " 21

eae

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 7 of 8 PagelD #: 1561
 

G
()
YY

sellingprettyflowers a oso! J! jbl

 

Case 2:19-cr-00013 Document 143-3 Filed 08/03/20 Page 8 of 8 PagelD #: 1562
